It is to be further observed that the same fee duly appears among the items allowed to the trustee in the auditor's account of the income of the trust estate filed on March 5th, 1903, and that the appellant, jointly with her brother Thomas C. Chappell, excepted to the ratification of the account. Their exceptions were overruled and the account was finally ratified by Circuit Court No. 2, and the appellant and her brother took an appeal from the order of ratification. That appeal appears as No. 44 on the present docket of this Court.
Opinion by SCHMUCKER, J., filed, January 12th, 1904. Submitted on appellants' brief. Wm. J. O'Brien, Jr., for the appellees.